Citation Nr: 1550039	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  09-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to June 1997. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned judge at September 2015 hearing held at the RO in Seattle, Washington.  A transcript is associated with the claims file.

The record contains evidence not yet considered by the RO, but the Veteran, through his representative at the September 2015 Board hearing, entered a clear and formal waiver of his right to have his case remanded to the RO for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to increased ratings for service-connected bilateral hip, back, and bilateral ankle disabilities have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not currently have (and has not had at any time during the appeal period) a right wrist disability.


CONCLUSION OF LAW

The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a right wrist disability which, he claims, is due to his experiences in active service.  See, e.g., September 2015 Board Hearing Transcript, pp. 12-14.  The Veteran's service treatment records and his own, credible testimony reflect right wrist symptoms, primarily pain, during his service.  The diagnosis was a right wrist sprain.  See September 2015 Board Hearing Transcript, pp. 14-15; March 1997 Report of Medical History (documenting 1995 injury to right hand resulting in swelling and pain with writing); June 1995 Radiologic Examination Report (documenting that "[t]he joint spaces are adequately maintained throughout the wrist and hand").  The dispositive question in this case is whether he has a current right wrist disability at this time or at any point during the period on appeal.

The lay statements submitted by the Veteran relate primarily to whether the alleged in-service injury occurred and the nature of his present symptomatology.  See, e.g., September 2015 Board Hearing Transcript, pp. 13 ("tightness and soreness"; "fatigue on repetitive use").  They do suggest, though, that the Veteran currently has a right wrist disability.  The Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of the Veteran's right wrist symptoms.  The Veteran lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing pain, "tightness", or fatigue after repetitive use in the area of the right wrist.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the course of the development of his claim, the Veteran underwent a November 2011 VA examination to determine the existence and etiology of any right wrist disability.  The examiner noted the Veteran's reports of subjective symptoms, including weakness, stiffness, and pain.  The Veteran denied, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He also denied flare-ups or any overall functional impairment.  X-rays taken in connection with the examination were normal, with no fracture, dislocation, subluxation, bony abnormality, or abnormality of the soft tissues or visualized joint spaces.  The examiner found range of motion normal in all respects with no additional limitations due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  With respect to the right wrist, the examiner stated:  "there is no diagnosis because there is no pathology to render a diagnosis."

The Board finds the VA examiner's November 2011 opinion regarding the existence of a right wrist disability to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no other medical evidence suggesting that, contrary to the opinion discussed above, the Veteran has a right wrist disability.  In fact, the Veteran has acknowledged that, after service, he has never been diagnosed with any right wrist disability.  See, e.g., September 2015 Board Hearing Tr. at p. 22.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have any current right wrist disability, the criteria for establishing service connection for a right wrist disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The greater weight of the evidence establishes that the Veteran has no diagnosable right wrist condition and that he does not have functional impairments due to any identifiable right wrist disability.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a right wrist disability is denied.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in December 2007 prior to the initial adjudication of his claims in June 2008.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has also received additional notice in subsequent letters, rating decisions, statements of the case, and the September 2015 Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  Where the Veteran identified treatment records, VA made reasonable efforts to obtain those records.  The Veteran has not identified any relevant records aside from those that are already in evidence or that were requested but could not be obtained such as due to destruction pursuant to record retention policies.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In November 2011, VA provided the Veteran with a medical examination to address the appropriate diagnoses and likely etiologies of the right wrist condition at issue.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, provided adequate discussions of relevant symptomatology, and provided thoroughly reasoned opinions regarding the appropriate diagnosis (or lack thereof) of the claimed right wrist symptoms.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a right wrist disability is denied.


REMAND

The Veteran claims entitlement to service connection for bilateral knee disabilities.  The November 2011 VA examiner opined that the Veteran's left knee disability, identified as bipartite patella, was "at least as likely as not developmental".  The examiner found no diagnosis was warranted for his right knee.  In a May 2012 Supplemental Statement of the Case, the AOJ denied Veteran's claim with respect to the left knee on the basis of a pre-existing left knee disability and denied the claim with respect to the right knee based on the lack of a diagnosis.

The current evidence is insufficient to determine the Veteran's claims of entitlement to service connection for bilateral knee disabilities.  Importantly, the Veteran has been diagnosed with patellofemoral degenerative joint disease of both knees.  See, e.g., December 2012 Private Medical Center Progress Note (diagnosing, on "Final Report", bilateral patellofemoral DJD based, in part, on diagnostic imaging).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

No knee disabilities were noted upon the Veteran's entry to service, so he will be taken to have been in sound condition upon entry unless "clear and unmistakable evidence" establishes a pre-existing knee condition.  Here, the November 2011 VA examiner indicated only that it was "at least as likely as not" that the diagnosed left knee condition was developmental in nature.  Moreover, the VA examiner provided no opinion regarding the possibility of aggravation.  Notwithstanding the conceded pre-service arthroscopic surgery on the left knee, this evidence is not sufficient to establish to the requisite standard that the Veteran's current left knee disability pre-existed his active service.  

Where, as here, VA has undertaken to provide examinations, the examinations must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be adequate, any opinion that the condition pre-existed service and was not aggravated by service would have to be phrased in terms of the appropriate standard (i.e. "clear and unmistakable").  Given the evidence of frequent in-service knee symptoms and the lack of an adequate opinion regarding whether the condition both pre-existed service and was not aggravated by service, VA must obtain a new opinion.

In addition, with respect to both knees, the Veteran has claimed that his conditions have been aggravated by one or more of his service-connected disabilities.  See September 2015 Board Hearing Tr. at p. 11 (testifying that he favored his left knee and compensated with his right knee, so claimed "a secondary issue on that right knee") and p. 17 (representative arguing that knee disabilities should be considered under theory of secondary to service-connected lower extremity and back disabilities as well as based on direct service connection).  VA has not obtained opinions that would permit a decision on the merits of the secondary service connection claims.  

Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Remand for an updated examination and to obtain adequate opinions on all issues raised by the record is necessary.  The claims file contains competent evidence of current bilateral knee disabilities and in-service complaints of knee symptoms (both left and right), but does not contain any adequate opinion on the pertinent medical questions.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  Specifically, a determination on the merits can only be made after obtaining medical opinions addressing whether the left knee condition pre-existed service (including whether any such pre-existing condition was aggravated by service), whether there is a causal nexus between the in-service knee injuries/symptoms and the currently diagnosed patellofemoral DJD, and, if direct service connection is not warranted, whether either the current left or right knee condition is secondary to any of the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to his bilateral knee disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  Identify the appropriate diagnosis/es for each of the Veteran's knee disabilities, including previously diagnosed bipartite patella of the left knee and bilateral patellofemoral DJD.

b.  For each knee disability identified in response to (a), is there clear and unmistakable evidence that the knee disability pre-existed the Veteran's active service?

c.  For each knee disability identified in response to (a), if the answer to (b) is affirmative (i.e. the condition did pre-exist service), is there clear and unmistakable evidence that the knee disability was not aggravated by his active service?

d.  For each knee disability identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the knee disability was incurred in or otherwise related to the Veteran's military service.

e.  If the examiner provides a negative response to (d), is it at least as likely as not (probability of at least 50 percent) that the knee disability was caused by the Veteran's service-connected disabilities (to include bilateral ankle disabilities, a back disability, and a left hip disability)?

In providing a response to (e), it would be helpful if the examiner stated whether it is at least as likely as not that the Veteran's right knee disability was caused by any identified left knee disability.

f.  If the examiner provides a negative response to (e), is it at least as likely as not (probability of at least 50 percent) that the knee disability is aggravated by the Veteran's service-connected disabilities (to include bilateral ankle disabilities, a back disability, and a left hip disability)?

In providing a response to (f), it would be helpful if the examiner stated whether it is at least as likely as not that the Veteran's right knee disability was aggravated by any identified left knee disability.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Thereafter, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


